          Case 5:20-cv-00220-XR Document 27 Filed 10/20/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


LAURA SUE CRISP, A TEXAS                         §
RESIDENT, INDIVIDUALLY, AS                       §
REPRESENTATIVE OF THE ESTATE                     §                  SA-20-CV-00220-XR
OF ROBERT CRISP AND AS NEXT                      §
FRIEND TO T.C. AND J.J., MINORS;                 §
               Plaintiff                         §
                                                 §
v.                                               §

NISSAN MOTOR CORPORATION LTD.,
A FOREIGN CORPORATION; AND
NISSAN OF NORTH AMERICA, INC., A
CALIFORNIA CORPORATION;
             Defendants

                                            ORDER

       On this day, the Court considered Plaintiff’s motion to compel regarding the scope of

discovery (ECF 23) and Defendants’ response (ECF 24 Ex. A). After careful consideration, the

Court issues the following order.

                                        BACKGROUND

       This products liability case arises out of the death of Robert Crisp and injuries to two

minor plaintiffs, T.C. and J.J. Plaintiff alleges that on May 26, 2018, Robert Crisp was the driver

of a 2018 Nissan Frontier traveling south on Farm to Market Road 3353 in Guadalupe County,

Texas, along with T.C. and J.J. ECF 7 ¶ 7. Around 11:00p.m., Tammy Smith was driving a 2016

Mercedes Benz GL in the northbound direction of the same road. Id. ¶ 9. Ms. Smith lost control

of her vehicle and found herself on the southbound lane of Farm to Market Road 3353. Id. She

struck the driver’s side of Mr. Crisp’s Nissan Frontier, resulting in the collapse and deformation

of Nissan Frontier’s cabin. Id.




                                                1
           Case 5:20-cv-00220-XR Document 27 Filed 10/20/20 Page 2 of 6




         The two vehicles caught fire after they came to rest. Id. ¶ 10. Mr. Crisp was alive but

trapped inside the vehicle as the fire spread. Id. Bystanders freed T.C., Mr. Crisp’s thirteen-year-

old son, but were unable to free him. Id. T.C. and J.J. survived but suffered burns and watched

their father burn alive. Id. On March 2, 2020, Plaintiff filed her First Amended Complaint

alleging claims against two Nissan entities (“Defendants”) for strict products liability and

negligence. Id. ¶¶ 11–25. In her Complaint, Plaintiff Laura Crisp alleges that the Nissan Frontier

was unreasonably dangerous because a feasible alternative design would not have resulted in the

deformation of the vehicle’s cabin and trapped Mr. Crisp and his sons. Id. ¶¶ 14–15.

                                          DISCUSSION

    I.      Legal Standard

         Federal Rule of Civil Procedure 26(b)(1) sets out the scope of permissible discovery,

stating that:

                [p]arties may obtain discovery regarding any nonprivileged matter
                that is relevant to any party’s claim or defense and proportional to
                the needs of the case, considering the importance of the issues at
                stake in the action, the amount in controversy, the parties’ relative
                access to relevant information, the parties’ resources, the
                importance of the discovery in resolving the issues, and whether
                the burden or expense of the proposed discovery outweighs its
                likely benefit.

FED. R. CIV. P. 26(b)(1). If the Court determines that proposed discovery is outside this scope,

the Court “must limit the frequency or extent of discovery otherwise allowed by these rules[.]”

FED. R. CIV. P. 26(b)(2)(C)(iii). “Trial courts are afforded substantial discretion in determining

whether to grant or deny a motion to compel discovery.” Escamilla v. United States, No. 14-246,

2015 WL 12732889, at *2 (W.D. Tex. Apr. 13, 2015).




                                                 2
            Case 5:20-cv-00220-XR Document 27 Filed 10/20/20 Page 3 of 6




    II.      Analysis

          Plaintiff argues that Defendants wrongfully objected to Plaintiff’s request for documents

and interrogatories related to vehicles that are substantially similar to the Nissan Frontier and

refused to produce discoverable information. ECF 23 at 5. Specifically, Plaintiff asserts that

Defendants designed and sold similar vehicles in foreign countries that are governed by slightly

different safety regulations. Id. at 3–4. She claims that the designs of these vehicles are relevant

to the question of whether a feasible alternative design existed, but Defendants have refused to

produce evidence relating to the non-U.S. versions of the Nissan Frontier. Id. at 3–6.

          Plaintiff seeks materials related to the Nissan NP300/Nissan NP300 Navara and the

Mercedes X-class. Id. at 4. In support of her argument that these vehicles are substantially

similar to the Nissan Frontier, Plaintiff cites to brochures of each vehicle and industry articles

comparing them. Id. Exs. A, B, C, D, E, F, and G.1 Based on this material, Plaintiff asserts that

the Nissan NP300 Navara was a model of the Nissan Frontier that was sold overseas, and that the

Mercedes X-class was the product of a joint venture between Nissan and Mercedes to produce a

similar version of the Frontier. Id. at 3. Accordingly, these “sister vehicles almost certainly

contain significant differences in the occupant cabin design—which directly impacts their ability

to maintain cabin integrity during a frontal collision” and could serve as a feasible alternative

design in this litigation. Id. at 4.

          Defendants argue that the Nissan NP300 and Mercedes X-class vehicles are not

substantially similar to the Nissan Frontier involved in the collision underlying this case. ECF 24

Ex. A at 7. They assert that the evidence provided by Plaintiff does not support her conclusion

that the vehicles are substantially similar and that Plaintiff should have offered “engineering

1
 Defendants object to Exhibits C, D, E, F and G because “they are hearsay and not subject to any exception.” ECF
24 Ex. A at 7–8. Hearsay is not a proper objection to a discovery request. Therefore, the Court declines to consider
such an objection until made at an appropriate stage of litigation.

                                                         3
          Case 5:20-cv-00220-XR Document 27 Filed 10/20/20 Page 4 of 6




evidence.” Id. Defendants offer their own “engineering evidence” to support their argument that

the vehicles are dissimilar. They cite to the Declaration of Kazuhiko Tsukaguchi, which

highlights numerous factors one can consider when “evaluating the performance of the Subject

Vehicle and reasonableness of its design.” ECF 24 Ex. 13 ¶¶ 14–17. Mr. Tsukaguchi explains the

ways that the referenced vehicles are not substantially similar. Id. ¶ 21(d)–(e). Put simply, Mr.

Tsukaguchi asserts that the differences between the vehicles “would not yield information useful

to determining the performance of the Subject Vehicle.” Id. Defendants cite Acosta v. FCA US

LLC for the proposition that Mr. Tsukaguchi’s declaration is sufficient evidence to deny

Plaintiff’s motion. No. PE:16-CV-17-DAE-DF, 2016 WL 10568253 (W.D. Tex. Oct. 7, 2016).

       This argument misses the mark. The point of seeking documentation of alternative cabin

designs is to show that a safer alternative design was feasible. Plaintiff is not seeking this

evidence to aid in “determining the performance of the Subject Vehicle,” but instead to

investigate the performance of different vehicles. If the evidence so bears out, Plaintiff can then

argue that the Subject Vehicle could have had a safer design. TEX. CIV. PRAC. & REM. CODE §

82.005(a)(1)–(2). The defense may then rebut the Plaintiff’s argument. However, that battle is

inappropriate during discovery. “The federal rules promote broad discovery so that all relevant

evidence is disclosed as early as possible, making a trial ‘less a game of blind man’s b[l]uff and

more a fair contest.’” Chiasson v. Zapata Gulf Marine Corp., 988 F.2d 513, 517 (5th Cir. 1993)

(citing United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958))

       Further, Defendants’ reliance on Acosta is inapposite. No. PE:16-CV-17-DAE-DF, 2016

WL 10568253 (W.D. Tex. Oct. 7, 2016). In that case, the court denied the plaintiff’s motion to

compel discovery after substantial discovery had been exchanged. That case was a products

liability case involving a Dodge Ram pickup truck. The defendant had already produced design



                                                4
          Case 5:20-cv-00220-XR Document 27 Filed 10/20/20 Page 5 of 6




information relating to the Dodge Ram 1500—the same model as the plaintiff’s vehicle—and the

Dodge Ram 2500 and 3500. In denying the plaintiff’s motion for additional discovery, the court

relied in part on the affidavit of the defense’s engineer, which “demonstrate[d] that the 1994

through 2004 trucks, Jeeps, passenger cars, and minivans do not have substantially similar roof

structures to the vehicle in question.” Id. 2016 WL 10568253, at *4.

       But Plaintiff here does not seek design information for Jeeps, passenger cars, minivans,

or trucks designed 20 years ago. Plaintiff only seeks documents and information relating to other

pickup trucks which were designed within roughly the same time period as the Subject Vehicle.

The NP300 is even sold under the model names “NP300 Navara and NP300 Frontier.” ECF 24

Ex. 13 ¶ 21(d). Plaintiff does not seek the design information of vehicles of a wholly different

nature, as did the plaintiff in Acosta. The Court finds that the Plaintiff requests design

information relating to vehicles that are similar to the Subject Vehicle. Thus, the information

sought is relevant for discovery purposes.

       Defendants next argue that the appropriate scope of discovery does not include the

foreign-sold vehicle designs mentioned above, only the 2005–2020 Nissan Frontier Crew Cab

U.S. model series (“U.S. Model”). ECF 24 Ex. A. at 3. They assert that Plaintiff is on a “fishing

expedition,” blindly chasing irrelevant evidence “in the hope of finding a safer alternative

design.” Id. at 14. The Court disagrees. That the Plaintiff cannot prove right now that the designs

of the NP300 and Mercedes X-class were safer than the design of the Nissan Frontier is not a

reason to deny discovery. Plaintiff has shown that these vehicles are similar enough that their

designs are relevant and should be permitted to explore whether the designs of the cabin in these

vehicles would have been safer than that of the Nissan Frontier.




                                                5
           Case 5:20-cv-00220-XR Document 27 Filed 10/20/20 Page 6 of 6




        Accordingly, the Court overrules Defendants’ objections to Plaintiff’s discovery requests.

The Court further clarifies that the scope of discovery includes not only the exact model of the

Nissan Frontier at issue in this case, but also pickup truck models that are reasonably similar to

the Nissan Frontier such that there exists a reasonable probability that inspection of their designs

will aid in the determination of whether a feasible alternative design existed prior to the collision

that underlies this case.

                                          CONCLUSION

        For the reasons stated herein, the Court GRANTS Plaintiff’s Motion to Compel

Regarding the Scope of Discovery. ECF 23.

        It is so ORDERED.

        SIGNED this 20th day of October, 2020.




                                      XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT JUDGE




                                                 6
